Citation Nr: 0801539	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-29 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to helpless child 
benefits on behalf of his son "P." on the basis of 
permanent incapacity for self-support before P. attained the 
age of 18.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to July 
1946. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri (hereinafter RO).  


FINDINGS OF FACT

1.  A June 1998 rating decision denied the veteran's claim 
for entitlement to helpless child benefits; the veteran was 
notified of this decision but did not appeal.  
 
2.  Evidence received since the June 1998 rating decision in 
the form of a psychological evaluation of P. raises a 
reasonable possibility of substantiating the claim for 
entitlement to helpless child benefits.

3.  The individual for whom benefits are sought, P., son of 
the veteran, was born in October 1962; his 18th birthday was 
in October 1980.   

4.  The veteran's son P. has not been shown to have been 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of eighteen.


CONCLUSIONS OF LAW

1.  The June 1998 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1997).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for entitlement to helpless child benefits 
is new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2007).

3. The criteria for entitlement to VA benefits as a helpless 
child of the veteran have not been met.  38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. § 3.356 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, prior to initial adjudication of the 
claim to reopen, a letter dated in January 2004  satisfied 
the duty to notify provisions.  As for the duty to assist, 
VA's duty to assist the veteran in the development of his 
claim is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  Nevertheless, there are 
psychological repots pertaining to the veteran's son P., and 
to the extent that the medical record pertaining to P. is 
considered incomplete, this is in large part due to the fault 
of P. to report to a VA examination scheduled for March 1998.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  New and Material

A June 1998 rating decision denied the veteran's claim for 
entitlement to helpless child benefits.  The veteran was 
notified of this decision and did not appeal this decision.  
Therefore, it is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  A final decision cannot 
be reopened and reconsidered by VA unless new and material 
evidence is presented in connection with a request that the 
previously denied claim be reopened.  See 38 U.S.C.A. § 5108; 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence can be neither cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  In 1998, the RO denied the veteran's 
claim because the evidence of record did not show that P. was 
permanently incapable of self-support by reason of mental or 
physical defect by the age of 18.  

The Board must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  After conducting this review, the Board 
concludes that new and material evidence has been received to 
reopen the claim for helpless child benefits in the form of a 
July 1978 psychological evaluation of P...  When this 
evidence is considered in conjunction with the all the 
evidence of record, the Board finds that this evidence raises 
a "reasonable possibility" of substantiating the claim for 
helpless child benefits and is therefore material evidence.  
38 C.F.R. § 3.156.  As such, the claim for helpless child 
benefits is reopened.  

III.  Helpless Child

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2007).

The appellant contends that his son P. became permanently 
incapable of self-support before the age of 18, which, if 
supported by the evidence, would render him a child of the 
veteran for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii).  
The record includes a birth certificate that indicates that 
P. is the biological son of the veteran.  P. was born on 
October [redacted], 1962, and he thus attained the age of 18 on 
October [redacted], 1980.   

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.   Principal factors for 
consideration are:

(1)	 The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)	 A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self- support otherwise established.

(3)	It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like.  In those cases where the extent 
and nature of disability raises some 
doubt as to whether they would render the 
average person incapable of self-support, 
factors other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)	 The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356.

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be 
on the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  
In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her eighteenth birthday is not for consideration.  
However, if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.

After a full review of the record, including the previously 
referenced July 1978  psychological evaluation of P., 
academic records, and the lay statements from S.D. and D.G. 
describing what they asserted was P.'s inability to hold a 
job or take care of himself, the Board concludes that the 
record does not demonstrate that P. was incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  

With respect to the July 1978 psychological report, while the 
testing results reflected intellectual functioning bordering 
on the mentally retarded range, the examiner stated that 
these results did not reflect P.'s "true intellectual 
functioning," due to "significant neurological and possibly 
neuromuscular impairments."  The examiner noted there were 
"seemingly paradoxical results" in the testing of P. with 
"dramatic discrepancies between his weaknesses and 
strengths," which he said was "typical of a child who has 
suffered some neurological impairment which has affected 
specific areas of development."  He also stated that the 
veteran had been able to cope with his impairment "through 
cultivation of superior verbal skills while utilizing social 
judgment and social awareness" and that "[c]ultivation of 
those superior common sense reasoning and judgment skills 
would seem to preclude a diagnosis of mental retardation."  
As such, the July 1978 psychological report, by itself, 
cannot reasonably be said to represent medical evidence to 
establish that P. was incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Additionally, the veteran's school records 
indicate that P. graduated from high school.

As for the assertions of the veteran, S.D. and D.G., these 
individuals can observe and report symptoms observable by a 
lay person, but they are not competent to establish that the 
P. was permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The probative evidence of record simply does not 
establish such incapacity at the time P. attained the age of 
18.  Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for entitlement to helpless child benefits on 
behalf of the veteran's son P. on the basis of permanent 
incapacity for self-support before P. attained the age of 18 
is reopened and denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


